DETAILED ACTION

This office action is in regards to a 371 application filed February 28, 2020 claiming priority to PCT/EP2018/073167 filed August 29, 2018 and foreign application EP17188588.2 filed August 30, 2017. Claims 18-34 are new. Claims 1-17 have been cancelled without prejudice. Claims 18-34 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation "weight ratio of monomers M1a and M1b" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (WO 2014/075969 A1 wherein US 2015/0307716 A1 is used as an English language translation) as evidenced by Fleischhaker et al. (Macromol.Chem.Phys, 2014, 215, 1192-1200) and Minex ®10 (coating.specialchem.com).
Jahns et al. disclose a method of providing an external paint composition wherein the method of obtaining a liquid aqueous polymer dispersion [Claim 1-2; Abstract; 0010-0027, 0038-0052, 0055-0056, 0073-0081; Inventive Example] comprising:
At least two monomers M1 whose homopolymers have a glass transition temperature of less than 25°C,
At least two monomers M2 whose homopolymers have a glass transition temperature of at least 25°C, 
Optionally, further monomers M3, 
Deionized water, 
A water-soluble polymerization initiator,  
A surface-active compound (i.e., a surfactant), and 
Filler (pigments and inorganic fillers).  
The Inventive Example of Jahns et al. comprises a monomer emulsion of deionized water, fatty alcohol polyethoxylated (i.e., Lutensol ® AT18), 15% strength aqueous solution of sodium lauryl sulfate, styrene (Tg=100°C), n-butyl acrylate (Tg=-54°C), methyl methacrylate (Tg=105°C), ethylhexyl acrylate (Tg=-64°C), acrylic acid, and 50% strength aqueous solution of acrylamide as the instant Examples 1 and 3 except for slightly different ratio of components and M1 and M2 comprise 99.0 % (=100*(169.6+301.8+590.2+307.4) / (169.6+301.8+590.2+307.4+14)) of the monomers based on M1+M2+M3 [Inventive Example; 0093-0102] wherein the Tg is evidenced by Fleischhaker et al. [p.1196]. Jahns et al. disclose the paint formulation of Table 1 comprising the aqueous polymer dispersion and pigment and fillers [Table 1]. Since Jahns et al. teach substantially identical liquid aqueous polymer composition of an aqueous polymer latex comprising at least two M1 monomers (Tg≥25°C), at least two M2 monomers (Tg<25°C), M1+M2 is at least 90 wt.% of the total monomers, at least one surfactant, at least one polymerization initiator, pigment, and filler as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Jahns et al. will inherently be the same as claimed (i.e., M1 and M2 have solubility in deionized water of at most 50 g/L). If there is any difference between the product of Jahns et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 19, Jahns et al. disclose the same monomers for M1 (i.e., styrene (Tg=100°C and methyl methacrylate (Tg=105°C)) and M2 (i.e., n-butyl acrylate (Tg=-54°C) and ethylhexyl acrylate (Tg=-64°C)) in the Inventive Example as the instant Examples 1-4. 
In regards to claim 20, Jahns et al. disclose the monomers for M1 (i.e., styrene (Tg=100°C and methyl methacrylate (Tg=105°C)) [Inventive Example; 0093-0102].
In regards to claim 21, Jahns et al. disclose styrene in the amount of 12.2 wt.% (=100*(169.6) / (169.6+301.8+590.2+307.4+14)) [Inventive Example; 0093-0102].
In regards to claim 22, Jahns et al. disclose in the non-limiting preferred mixtures of (c) and (d) [0042-0043] wherein styrene comprises 10-25% of the monomers of M1, therefore 1:9 to 1:3 ratio of styrene to methyl methacrylate.
In regards to claim 23, Jahns et al. disclose monomers of M1 of styrene and methyl methacrylate in the amount of 55.0 wt.% (=100*(169.6+590.2) / (169.6+301.8+590.2+307.4+14)) [Inventive Example; 0093-0102] as well as the preferred mixtures of (a)-(d) 17-27%, 34-44%, 37-44%, and 60-70%, respectively of M1 in the total monomers M [0039-0043].
In regards to claim 24, Jahns et al. disclose M2 of n-butyl acrylate and ethylhexyl acrylate [Inventive Example].
In regards to claim 25, Jahns et al. disclose monomers of M2 of n-butyl acrylate (21.8%) and ethylhexyl acrylate (22.2%) for a total of M2 monomers in the amount of 44% [Inventive Example; 0093-0102].
In regards to claim 26, Jahns et al. disclose a monomer M3 of acrylic acid [Inventive Example; 0093-0102]. 
In regards to claim 27, Jahns et al. disclose monomers of M1 of styrene and methyl methacrylate in the amount of 55.0 wt.% (=100*(169.6+590.2) / (169.6+301.8+590.2+307.4+14)), monomers of M2 of n-butyl acrylate (21.8%) and ethylhexyl acrylate (22.2%) for a total of M2 monomers in the amount of 44 wt.%, and monomer M3a of acrylic acid in the amount of 1 wt.% [Inventive Example; 0093-0102].
In regards to claim 28, Jahns et al. disclose the Tg of the Inventive Example of 17°C [0103].
In regards to claims 29-31, Jahns et al. disclose a liquid aqueous polymer in Table 1 comprising an inorganic filler, Minex 10 [Table 1], an alumina silicate with a median particle size of 2.5µm and a particle size distribution with 100% below or at 30µm as evidence by Minex 10.
In regards to claim 32, Jahns et al. disclose in Table 1, a white pigment, titanium dioxide.
In regards to claim 33, Jahns et al. disclose a PVC in the range of 5 to 85 [0077].
In regards to claim 34, Jahns et al. disclose the liquid aqueous polymer dispersion as a paint formulation which to one of ordinary skill is a coating and may be applied at any angle from 0° to 90° inclination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763